Citation Nr: 1342461	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a disability rating greater than 20 percent prior to November 30, 2012, and greater than 40 percent thereafter for a lumbar spine disability.  

(The issue of entitlement to service connection for hepatitis C is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to October 1973 and from October 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a cervical spine disability and continued a 20 percent rating for a lumbar spine disability.  

A December 2012 rating decision increased the disability rating for a lumbar spine disability, from 20 percent to 40 percent, effective November 30, 2012.  The rating decision also granted separate 10 percent ratings for right lower extremity radiculopathy and left lower extremity radiculopathy, both effective November 30, 2012.  Because the higher 40 percent rating assigned for the Veteran's service-connected lumbar spine disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from July 2010 to December 2012, potentially are relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Board notes that a December 2012 notification letter sent in conjunction with the December 2012 rating decision indicates that the Veteran had submitted a timely notice of disagreement (NOD) in November 2011 in which he disagreed with the December 2010 rating decision.  The notification letter also refers to a December 2012 statement of the case (SOC) that was sent to the Veteran.  Additionally, the December 2012 rating decision lists a November 2012 VA examination as part of the evidence that was used as the basis for the increased ratings.  It does not appear that these three documents - the Veteran's November 2011 NOD, the November 2012 VA examination, and the December 2012 SOC - have been associated with either the Veteran's claims file, the Virtual VA claims file, or VBMS.  Therefore, remand is necessary in order for the RO/AMC to attempt to associate these documents with the Veteran's claims file.        

Additionally, in his January 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  As this hearing has not yet been held, a remand is necessary in order to schedule such a hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the RO's files for the Veteran's November 2011 notice of disagreement, the November 2012 VA examination, and a December 2012 statement of the case.  Contact the Veteran and/or his service representative and ask them to provide copies of his November 2011 notice of disagreement, the November 2012 VA examination, and a December 2012 statement of the case that may in his possession.  All attempts to obtain these records should be documented in the claims file.  If these records cannot be obtained or reconstructed by the RO/AMC, then this should be noted in the claims file and the Veteran and his service representative should be notified.  

2.  Schedule the Veteran for a videoconference hearing at the RO in Jackson, Mississippi.  A copy of any hearing notice sent to the Veteran and his service representative should be included in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

